Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-7, 9-18, and 20-22 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that application claims priority to Chinese patent application 
No. 201711176350.3 filed on November 22, 2017 and Chinese patent application No.201810360225.6 filed on April 20. 2018. the disclosure of which are incorporated herein by reference in their entirety as a part of this application. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/13/2020 and 02/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Note: the examiner would like to request applicant to rewrite claim 20 in detail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 6, and 20-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN105338039A issued to XU DESHENG (Xu) (Applicant’s IDS).
	As per claim 1, Xu teaches a method for operating a target resource (Xu: Pg. 2, 3rd para – obtaining resource data), comprising: receiving a request for operating a first resource as the target resource (Xu: Pg. 2 (Step a) – receiving a resource acquisition request sent by the client); retrieving at least one resource correlated with the first resource (Xu: Pg. 2 (Step a) – acquiring a resource identifier according to the resource acquisition request); and selecting the target resource from the at least one resource correlated with the first resource for operation (Xu: Pg. 2 (Step b and Step c) – obtain an associated resource identifier group corresponding to the resource Identifier (resources correlated with the first resource) and obtain resource data on the resource device (first resource) corresponding to the resource identifier group).

	As per claim 2, Xu teaches the method of claim 1, further comprising: creating a first resource group, wherein a member list of the first resource group includes an identifier of a first resource, so that the first resource is a member of the created first resource group (Xu: Pg. 3, Step b1 – establish (create) an association database between the IoT resource devices (first resource group), where the IoT resource device in the associated database is represented by a unique resource identifier, and the associated database includes an associated resource identifier corresponding to any resource identifier in the Internet of Things).

	As per claim 3, Xu teaches the method of claim 2, in a case where the first resource group is created, the member list of the first resource group further includes an identifier of a second resource, so that the second resource is a member of the first resource group (Xu: Pg. 3, Step b1 – the associated database includes an associated resource identifier corresponding to any resource identifier in the Internet of Things (any resource identifier means an individual resource member of the group for example the second resource has it’s own identifier when listed as a member of the group)).

claim 3, further comprising: 2Preliminary AmendmentAtty. Docket: 1734-641accessing the first resource group or the first resource, and acquiring the second resource correlated with the first resource (Xu: Page 2 – acquiring a resource identifier (first resource) according to the resource acquisition request; and obtain an associated resource identifier group (second resource) corresponding to the resource identifier).

	As per claim 20, since the claim performs the steps of method according to claim 1, it resembles claim 1 and it is rejected under the same rationale as claim 1.

	As per claim 21, Xu teaches a terminal apparatus for operating a target resource, comprising a processor, wherein the processor is configured to: transmit a request for operating a first resource as the target resource (Xu: Pg. 2 (Step a) – receiving a resource acquisition request sent by the client); and receive a response result of operating at least one resource correlated with the first resource (Xu: Pg. 2 (Step a) – acquiring a resource identifier according to the resource acquisition request).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 4-5, 12, 14, 16-18, and 22 are rejected under 35 U.S.C. 103 (a) as being obvious over CN105338039A issued to XU DESHENG (Xu) (Applicant’s IDS) in view of US 10,616,048 issued to Bhalla.
(Xu: Pg. 3, Step b1 – the associated database includes an associated resource identifier corresponding to any resource identifier in the Internet of Things (any resource identifier means an individual resource member of the group for example the second resource has it’s own identifier when listed as a member of the group)); 
Xu however does not teach and setting an attribute in the first resource group that directs to an identifier of the second resource group, so as to correlate the first resource group with the second resource group.
Bhalla however explicitly teaches setting an attribute in the first resource group that directs to an identifier of the second resource group, so as to correlate the first resource group with the second resource group (Bhalla: Col. 1, ll. (47-50); Col. 2, ll. (53-58) – an M2M communication system includes issuing an information retrieval request by specifying an address of the announced attribute and including an identity of the announced attributes while each resource may have a corresponding set of attributes used to describe the resource. In terms of communication messages, resources may represent data structures used to describe an M2M device while individual elements of the data structure may be considered the attributes).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Xu in view of Bhalla to teach setting an attribute in the first resource group that directs to an identifier of the second resource group, so as to correlate the first resource group with the second resource group. One would be motivated to do so as an M2M communication system includes issuing an information retrieval request by specifying an address of the announced attribute and including an identity of the announced attributes while each resource may have a corresponding set of attributes used to describe the resource. In terms of communication messages, resources may represent data structures used to describe an M2M device while individual elements of the data structure may be considered the attributes (Bhalla: Col. 1, ll. (47-50); Col. 2, ll. (53-58)). 


	Bhalla however explicitly teaches further comprising: setting an attribute in the first resource that directs to an identifier of a second resource (Bhalla: Claim 2 – request includes URI to the target resource (identifier of the second resource), an identification of the originator node issuing the update request, or information related to the created attributes (attributed of the first resource) to be updated or the one or more attributes to be created).

	As per claim 12, the modified teaching of Xu teaches the method of claim 4, wherein the first resource group further includes a start time for resource correlation, the method comprises: setting the start time for resource correlation to a time at which the setting of the attribute in the first resource group that directs to the identifier of the second resource group is completed (Bhalla: Claim 1, Claim 2 – one or more attributes are included in a resource content parameter of the update request, and wherein the update request includes a first timestamp that indicates when the update request expires; wherein the update request includes URI to the target resource, an identification of the originator node issuing the update request, or information related to the created attributes to be updated or the one or more attributes to be created). 

	As per claim 14, the modified teaching of Xu teaches the method of claim 5, wherein the first resource includes a start time for resource correlation, the method further comprises: setting the start time for resource correlation to a time at which when the setting of the attribute in the first resource group that directs to the identifier of the second resource is completed (Bhalla: Claim 1, Claim 2 – one or more attributes are included in a resource content parameter of the update request, and wherein the update request includes a first timestamp that indicates when the update request expires; wherein the update request includes URI to the target resource, an identification of the originator node issuing the update request, or information related to the created attributes to be updated or the one or more attributes to be created).

(Bhalla: Col. 26, ll. (33-34) – once the Request is delivered, the Receiver may analyze the Request to determine the target resource).

	As per claim 17, Xu teaches the method of claim 2 however does not explicitly teach further comprising: selecting one or more members listed in the member list of the first resource group as the target resource for operation.
	Bhalla however explicitly teaches selecting one or more members listed in the member list of the first resource group as the target resource for operation (Bhalla: Col. 26, ll. (33-34) – once the Request is delivered, the Receiver may analyze the Request to determine the target resource).

	As per claim 18, the modified teaching of Xu teaches the method of claim 4, further comprising: determining one or more resources correlated with the first resource as the target resource for operation according to at least one of: update time, update precision and updated content of data recorded by members listed in the member lists of the first resource group and the second resource group.

	As per claim 22, Xu teaches a terminal apparatus of claim 21, wherein the first resource and the at least one resource correlated therewith are members of a first resource group; or wherein the first resource and the at least one resource correlated therewith are a member of a first resource group and a member of a second resource group, respectively (Xu: Pg. 2 (Step b and Step c) – obtain an associated resource identifier group corresponding to the resource Identifier (resources correlated with the first resource) and obtain resource data on the resource device (first resource) corresponding to the resource identifier group), 
and the first resource group including an attribute that directs to an identifier of the second resource group; or wherein the first resource includes an attribute that directs to an identifier of the at least one resource.
Bhalla however explicitly teaches and the first resource group including an attribute that directs to an identifier of the second resource group; or wherein the first resource includes an attribute that directs to an identifier of the at least one resource (Bhalla: Col. 1, ll. (47-50); Col. 2, ll. (53-58) – an M2M communication system includes issuing an information retrieval request by specifying an address of the announced attribute and including an identity of the announced attributes while each resource may have a corresponding set of attributes used to describe the resource. In terms of communication messages, resources may represent data structures used to describe an M2M device while individual elements of the data structure may be considered the attributes).

5.	Claims 7, 9-11, and 13 are rejected under 35 U.S.C. 103 (a) as being obvious over CN105338039A issued to XU DESHENG (Xu) (Applicant’s IDS) in view of US 2016/0014674 issued to Ahn et al. (Ahn).
	As per claim 7, Xu teaches the method of claim 6 however does not explicitly teach further comprising: selecting the first resource or the second resource as the target resource according to at least one of: update time, update precision, and updated content of data recorded by the first resource and the second resource, and operating the target resource.
	Ahn however explicitly teaches selecting the first resource or the second resource as the target resource according to at least one of: update time, update precision, and updated content of data recorded by the first resource and the second resource, and operating the target resource (Ahn: TABLE -1 (continued on Page 17 of 25) – teaches attribute lastModifiedTime represents Last modification time/date of the resource. This attribute shall be mandatory and its value is assigned automatically by the system each time that the addressed target resource is modified by means of the UPDATE operation).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Xu in view of Ahn to teach selecting the first resource or the second resource as the  (Ahn: TABLE -1 (continued on Page 17 of 25)).

As per claim 9, Xu teaches the method of claim 3 however does not explicitly teach wherein the first resource group includes an attribute of a start time for resource correlation, the method further comprising: setting the start time for resource correlation to a time at which the creation of the first resource group is completed.
Ahn however explicitly teaches wherein the first resource group includes an attribute of a start time for resource correlation, the method further comprising: setting the start time for resource correlation to a time at which the creation of the first resource group is completed (Ahn: TABLE -1 (continued on Page 17 of 25) – teaches attribute creationTime represents Time/date of creation of the resource. This attribute is mandatory for all resources and the value is assigned by the system at the time when the resource is locally created. Such fill attribute cannot be changed).

As per claim 10, Xu teaches the method of claim 3 however does not explicitly teach wherein the first resource group includes an attribute of a start time for resource correlation and an enable flag for resource correlation, the method further comprises: in a case where an update request for the first resource group for establishing a correlation between the first resource and the second resource is received, setting the enable flag for resource correlation to true, and setting the start time for resource correlation to a time at which the update of the first resource group is completed.
Ahn however explicitly teaches wherein the first resource group includes an attribute of a start time for resource correlation and an enable flag for resource correlation, the method further comprises: in a case where an update request for the first resource group for establishing a correlation between the first resource and the second resource is received, setting the enable flag for resource correlation to true, and setting the (Ahn: TABLE -1 (continued on Page 17 of 25) – teaches attribute announceTo represents that this attribute may be included in a CREATE or UPDATE Request in which case it contains a list of UR!s/CSE-IDs which the resource being created/updated shall be announced to. This attribute shall only be present on the original resource if it has been successfully announced to other CSEs (flag is set true). This attribute maintains the list of URIs to the successfully announced resources. Updates on this attribute will trigger new resource announcement or de-announcement).

As per claim 11, Xu teaches the method of claim 2 however does not explicitly teach wherein the first resource group includes an attribute of a start time for resource correlation, the method further comprises: in a case where an update request for the first resource group for establishing a correlation between the first resource and the second resource is received, adding an identifier of a second resource to the member list of the first resource group so that the second resource is a member of the first resource group, and setting the start time for resource correlation to a time at which the update of the first resource group is completed.
Ahn however explicitly teaches wherein the first resource group includes an attribute of a start time for resource correlation, the method further comprises: in a case where an update request for the first resource group for establishing a correlation between the first resource and the second resource is received, adding an identifier of a second resource to the member list of the first resource group so that the second resource is a member of the first resource group, and setting the start time for resource correlation to a time at which the update of the first resource group is completed (Ahn: TABLE -1 (continued on Page 17 of 25) – teaches attribute announceTo represents that this attribute shall only be present on the original resource if it has been successfully announced to other CSEs. This attribute maintains the list of URIs to the successfully announced resources. Updates on this attribute will trigger new resource announcement or de-announcement).

As per claim 13, the modified teaching of Xu teaches the method of claim 9, wherein the first resource group further includes an attribute of an end time for resource correlation, the method further comprises: in a case where an update request for the first resource group for releasing the correlation (Ahn: TABLE -1 (continued on Page 15 of 25) – teaches attribute expirationTime represents that the hosting CSE can however decide on the real expirationTime. If the hosting CSE decides to change the expiration Time attribute value, this is communicated back to the Originator).

6.	Claims 15 and 18 are rejected under 35 U.S.C. 103 (a) as being obvious over CN105338039A issued to XU DESHENG (Xu) (Applicant’s IDS) in view of US 10,616,048 issued to Bhalla and further in view of US 2016/0014674 issued to Ahn et al. (Ahn).
As per claim 15, the modified teaching of Xu teaches the method of claim 14 however does not explicitly teach wherein the first resource further includes an end time for resource correlation, the method further comprises: in a case where an update request for the first resource for releasing the correlation between the first resource and the second resource is received, setting the end time for resource correlation to a time at which the update of the first resource is completed.
Ahn however explicitly teaches wherein the first resource further includes an end time for resource correlation, the method further comprises: in a case where an update request for the first resource for releasing the correlation between the first resource and the second resource is received, setting the end time for resource correlation to a time at which the update of the first resource is completed (Ahn: TABLE -1 (continued on Page 15 of 25) – teaches attribute expirationTime represents that the hosting CSE can however decide on the real expirationTime. If the hosting CSE decides to change the expiration Time attribute value, this is communicated back to the Originator).

As per claim 18, the modified teaching of Xu teaches the method of claim 4 however does not explicitly teach further comprising: determining one or more resources correlated with the first resource as the target resource for operation according to at least one of: update time, update precision and updated content of data recorded by members listed in the member lists of the first resource group and the second resource group.
(Ahn: TABLE -1 (continued on Page 17 of 25) – teaches attribute lastModifiedTime represents Last modification time/date of the resource. This attribute shall be mandatory and its value is assigned automatically by the system each time that the addressed target resource is modified by means of the UPDATE operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-398082. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458